Citation Nr: 1530481	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-36 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a skin disorder of the left arm as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin disorder of the right arm as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right eye cataract as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for edema of the left ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease.

6.  Entitlement to service connection for edema of the right ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease.

7.  Entitlement to service connection for bacterial infection of the groin as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for infection of the left foot as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for infection of the right foot as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was previously before the Board in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder of the arms, edema of the ankles, bacterial infection of the groin, infection of the feet, and voiding dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A VA physician has linked the Veteran's low back disability of grade 1 anterolisthesis of L4-5 with arthritis to his in-service low back complaints.

2.  The most probative, competent and credible evidence shows that the Veteran's right eye cataract is not etiologically related to, or chronically aggravated by, service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for grade 1 anterolisthesis of L4-5 with arthritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for a right eye cataract is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2008 and July 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case for the issues being decided by this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Low back disability

An August 1981 service treatment record indicates that the Veteran complained of low back pain in the L5 area.  X-rays revealed early generalized Schmorl's node disease.  The Veteran's August 1982 service retirement examination report indicates that the Veteran's spine was clinically evaluated as normal; the Veteran specifically denied that he had recurrent back pain on the corresponding Medical History Report.

The musculoskeletal portion of an April 1983 VA general medical examination noted no low back disability.

At an August 1993 VA spine examination the Veteran complained of no current low back symptoms.  It was noted that the Veteran had previously been diagnosed with arthritis of the lumbar spine.  Physical examination and X-rays revealed no abnormality of the lumbar spine.

A March 2012 VA examiner noted that the Veteran "was diagnosed with Schmorl's nodes of lumbar region in 1981 at which time he had been over 20 years in service.  These are signs of arthritis and he was around 50 at the time which would be a good time for arthritis to start.

A February 2015 VA spine examination revealed a diagnosis of disc space narrowing, L4-5 and grade 1 anterolisthesis of L4 on L5.  The examiner opined (in a March 2015 addendum) that it was "less likely than not that the [Veteran's] age-related spinal condition is due to the military but based on his age and post-military vocation."

The evidence of record contains a VA opinion of etiology favorable Veteran's claim and a VA opinion that rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The professional credentials and experience of opinion providers are properly considered in assigning probative value.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With these considerations in mind, the Board finds that it is unable to distinguish the aforementioned opinions.  Both VA examiners have offered a rationale for their opinions, and the author of the favorable March 2012 opinion has credentials that equal or exceed those of the March 2015 VA examiner.  The medical nexus opinions in this case are at least in equipoise.  In such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service connection for grade 1 anterolisthesis of L4-5 with arthritis is warranted.

Cataract of the right eye

The Veteran asserts that his right eye cataract is caused or aggravated by service-connected disability (including diabetes).  In February 2009 the Veteran was granted service connection for cataract of the left eye as secondary to service-connected diabetes.

In January 2009 a VA optometrist indicated that it was likely that the Veteran's left eye cataract was related to his service-connected diabetes.  That same VA optometrist indicated, however, that the Veteran's right eye cataract was not due to or a result of the Veteran's diabetes.  The examiner provide the following rationale:

The [Veteran] has a nuclear sclerotic cataract in the right eye.  Although they can occur earlier in diabetics nuclear sclerotic cataracts are a common age-related finding.  The cataract in the right eye is typical for this patient's age.

In January 2015 a VA optometrist indicated as follows:

According to the medical records, the veteran was diagnosed with diabetes in 1991.  The earliest eye examination notes in the medical record start in 2002 from the Fayetteville, AR VAMC.  At this earliest note 05/02/2002 the Veteran was diagnosed with only very mild age-related nuclear sclerosis cataracts in both eyes.  His best corrected vision was 20/20 in both eyes indicating the cataracts were not visually significant.  This level of cataracts would be considered very normal for a person of 67 years of age.  I would consider this the Veteran's baseline level of severity.

The January 2015 VA optometrist indicated that the Veteran's current severity of the Veteran's right eye cataract was greater than the baseline.  The January 2015 VA optometrist stated, however, that the Veteran's right eye was not aggravated beyond its natural progression by service-connected diabetes.  The rationale was as follows:

The Veteran's left eye developed a rapidly progressive  posterior subcapsular cataracts in 2007 that subsequently required cataract surgery.  Posterior subcapsular cataracts are more common in diabetics.  However, the right eye has remained relatively stable with only mild progression since 2002.  At the last VA eye exam 07/22/14 the right eye was still diagnosed with mild age-related nuclear sclerosis cataracts with a best corrected visual acuity of 20/25.  Medically, this is still considered visually insignificant and not a surgical cataract.  Nuclear sclerosis type cataracts have not been causally linked to diabetes in the medical literature and this level of cataracts is still very normal for a person of 79 years of age.  Therefore, there is no medical evidence that the right eye nuclear sclerosis cataract has been aggravated beyond its normal progression by the Veteran's diabetes mellitus.

The Board observes that the opinions from the VA optometrists are not contradicted by the record.

In the instant case, the question of whether cataracts are caused or aggravated by diabetes is not a simple question, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the cause or date of onset of his right eye cataract are not competent evidence as to a nexus.  The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's right eye cataract is etiologically related to service-connected disability.  Therefore, service connection for right eye cataract is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for grade 1 anterolisthesis of L4-5 with arthritis is granted.

Service connection for a right eye cataract is denied.


REMAND

In February 2015 the Veteran underwent VA examinations that were to address the medical matters presented by the issues of entitlement to service connection for a skin disorder of the arms, edema of the ankles, bacterial infection of the groin, infection of the feet, and voiding dysfunction.  As noted by the Veteran's representative's June 2015 written argument, the rationale for the opinions from the VA examiner as to these issues was not complete.  Further, it appears that the February 2015 VA examiners did not adequately comment as to whether the disabilities on appeal were aggravated (worsened) by his service-connected disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses all of the medical matters raised by this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records dated since April 11, 2015.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination(s).  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disorder of the left arm, a skin disorder of the right arm, edema of the left ankle, edema of the right ankle, bacterial infection of the groin, infection of the left foot, infection of the right foot, or a voiding dysfunction that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of service-connected disability, or (d) was aggravated (made worse) by service-connected disability.

If the examiner determines that any of the disabilities on appeal are aggravated by the service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


